FILED
                            NOT FOR PUBLICATION                             APR 21 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHARLES PODARAS,                                 No. 10-15200

              Plaintiff - Appellant,             D.C. No. 3:09-cv-04199-SI

  v.
                                                 MEMORANDUM *
CITY OF MENLO PARK; BRIAN
DONNELLAN, Deputy District Attorney;
BURKE BRUTTIG, Officer,

              Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                             Submitted April 12, 2011 **
                              San Francisco, California

Before: FERNANDEZ and RAWLINSON, Circuit Judges, and WELLS, Senior
District Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lesley Wells, Senior District Judge for the Northern
District of Ohio, sitting by designation.
       Charles Podaras appeals the district court’s dismissal of his Section 1983

civil rights claim. Podaras contends that the district court erred when it dismissed

his claim as time barred.

       Because Section 1983 does not provide a limitations period, federal courts

look to the forum state’s statute of limitations for personal injury torts. Wilson v.

Garcia, 471 U.S. 261, 276, 105 S. Ct. 1938, 85 L. Ed. 2d 254 (1985); Owens v.

Okure, 488 U.S. 235, 249-50, 109 S. Ct. 573, 102 L. Ed. 2d 594 (1989). In this

instance, the applicable statute of limitations is two years. Cal.Civ.Proc.Code

section 335.1; Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir. 2004). Podaras

filed too late.

       AFFIRMED.




                                           2